Citation Nr: 1444095	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  12-13 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating greater than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating greater than 10 percent for residual pneumothorax.

3.  Entitlement to a compensable initial rating for chest scars.

4.  Entitlement to service connection for a lumbar spine disability.

5.  Entitlement to service connection for a heart disability.

6.  Entitlement to service connection for a right knee disability.

7.  Entitlement to service connection for a left knee disability.

8.  Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and K. R.


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2014.  A transcript of that hearing is associated with the claims file.

The issue of entitlement to service connection for alcohol abuse, to include as secondary to PTSD, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to an initial rating greater than 50 percent for PTSD, entitlement to an initial rating greater than 10 percent for residual pneumothorax, entitlement to a compensable initial rating for chest scars, entitlement to service connection for a lumbar spine disability, entitlement to service connection for a right knee disability, entitlement to service connection for a left knee disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

On July 11, 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for a heart disability.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for a heart disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).

By an August 2010 rating decision, the RO denied entitlement to service connection for a heart disability.  The Veteran filed a notice of disagreement in October 2010.  In March 2012, the RO issued a statement of the case, and in April 2012, the Veteran perfected his appeal.  However, during his July 2014 hearing before the Board, the Veteran withdrew his appeal regarding his claim for entitlement to service connection for a heart disability.  With no allegation of error of fact or law remaining before the Board, the Board does not have jurisdiction to review the issue of entitlement to service connection for a heart disability, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for a heart disability is dismissed.


REMAND

In June 2012, the Veteran submitted copies of private treatment records from Dr. Brent at Kaiser Permanente.  In July 2012, the Veteran submitted authorizations for the RO to obtain private treatment records from Dr. Publicker at Kaiser Permanente, Dr. Brent at Kaiser Permanente, and Primary Care from Kaiser Permanente.  The record does not reflect that the RO acted on these authorizations by obtaining any additional private treatment records.  Although the Veteran has provided some of the private treatment records from Kaiser Permanente, by his authorizations submitted in July 2012, it appears that there exist additional private treatment records which may be pertinent to his claims.  Accordingly, the RO must obtain updated authorizations from the Veteran and obtain the identified private treatment records.

The Veteran also identified private treatment records from Dr. Hayter at Largo Medical Center.  During his July 2014 hearing before the Board, the Veteran stated that Dr. Hayter provided a positive nexus statement for his bilateral knee disabilities.  As these records have not been considered by the RO, they should be obtained.

With regard to his claim for entitlement to an increased rating for PTSD, the Veteran should be afforded a new VA examination.  The record reflects that the Veteran last underwent a VA examination assessing the severity of his PTSD in February 2012.  During his July 2014 Board hearing, the Veteran testified that he was experiencing additional and more severe symptoms than were considered by the VA examiner in February 2012.  Accordingly, a new VA examination is warranted.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. § 3.326(a) (2013).

With regard to the Veteran's residual pneumothorax, the Veteran last underwent a VA respiratory examination in March 2012.  The examination report reflects that the Veteran underwent pulmonary function tests (PFTs) in February 2012.  While the examiner stated that the results were normal, the examiner did not interpret the PFT results to provide the percent predicted, which is necessary to determine the appropriate rating for the Veteran's pneumothorax under the pertinent rating criteria.  Accordingly, the claims file should be returned to the March 2012 VA examiner, if available, for interpretation of the PFTs provided in February 2012.  Additionally, because it has been more than two years since the March 2012 VA examination, and based upon the Veteran's reports of worsening symptoms during his July 2014 Board hearing, the Veteran should be provided with a new VA examination to determine the current severity of his residual pneumothorax.

The Board also believes that the Veteran should undergo a new VA examination with regard to his scars.  During his July 2014 Board hearing, the Veteran testified that his scars caused tingling and that he now has nerve damage as a result of his scars.  As the March 2012 VA examiner does not appear to have considered these symptoms, a new VA examination addressing the severity of the Veteran's current scars is necessary.

Also, the Board finds the July 2010 VA opinion regarding the etiology of the Veteran's left knee disorder to be inadequate.  The examiner opined that the Veteran's current left knee disability was not incurred during service because there was only one complaint of left knee pain during service and because the Veteran's separation examination did not document knee pain.  However, the examiner did not discuss the Veteran's competent reports of left knee pain during service and continuously since service discharge.  Accordingly, the Veteran should be provided with a new VA examination which adequately discusses all pertinent evidence in the claims file.

With regard to the Veteran's claims for entitlement to service connection for a right knee disability and a lumbar spine disability, the Veteran should be provided with VA examinations to determine the etiology of each disorder.  Although the Veteran's service treatment records do not show complaints of or treatment for right knee or back pain, the Veteran has provided competent testimony that he experienced right knee and back pain during service.  He stated that he did a lot of repelling and jumping from helicopters, landing on his knee with no knee pads.  He noted that he experienced knee pain at that time, and that he also had right knee swelling during service.  He also testified that he injured his lumbar spine when he slipped and fell on ice during a storm in 1982.  Additionally, he reported injury from carrying heavy loads during service.  As the Veteran is competent to report symptoms such as pain, and is competent to report the circumstances of an injury, the Board believes that he should be provided with a VA examination with regard to these claimed disabilities.

With regard to the Veteran's TDIU claim, the Board finds that in light of the additional development requested herein, the Veteran should be afforded an examination to consider the functional impact of the service-connected disabilities, in combination, as to his ability to obtain and retain substantially gainful employment consistent with his education and occupational experience.  Additionally, the Veteran's TDIU appeal is inextricably intertwined with the issues remanded herein.  As such, appellate consideration of the TDIU issue is deferred pending completion, to the extent possible, of the action requested below.


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion and return to VA.

2.  After obtaining all required authorizations, obtain the Veteran's private treatment records from Dr. Publicker at Kaiser Permanente, Dr. Brent at Kaiser Permanente, Primary Care at Kaiser Permanente, and Dr. Hayter at Largo Medical Center (to include any positive nexus statement for his bilateral knee disabilities).  All actions to obtain these records should be documented in the claims file.  The RO must make two attempts to obtain the private treatment records, or make a finding that further requests would be futile.  If no records are obtained, the RO must (1) notify the Veteran of the records that were sought, (2) inform him of the efforts to obtain them, and (3) inform him that the claim will be rated based on the evidence of record but that the claim may be readjudicated if the records are later submitted.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).

3.  Provide the Veteran with a comprehensive VA psychiatric examination to determine the current severity of his PTSD.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that the entire claims file has been reviewed.  In reviewing the record, the examiner's attention is called to the Veteran's assertions, to include the impact that the Veteran's PTSD has on his ordinary activities and his employment; the VA treatment records; private treatment records; SSA disability records; and prior VA examination reports.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms due to the service-connected PTSD: flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation or mood; difficulty in establishing and maintaining effective work and social relationships; suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal person hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The examiner must also enter a complete multiaxial diagnosis, and assign a Global Assessment of Functioning score based solely on the PTSD, together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.

4.  Send the Veteran's claims file to the VA examiner who conducted the March 2012 VA examination, and request that the examiner provide an interpretation of the results of the February 2012 PFTs.  If the VA examiner who conducted the March 2012 VA examination is not available, request that another examiner provide the interpretation.

Thereafter, provide the Veteran with a new VA respiratory examination to determine the severity of his service-connected residual pneumothorax.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  All signs and symptoms necessary for rating the Veteran's pneumothorax should be reported in detail.  All necessary tests and studies must be performed, including PFTs.  It is essential that the PFTs contain the full range of results necessary to rate the disability under the diagnostic criteria (FEV-1, FVC, FEV- 1/FVC, DLCO (SB), maximum exercise capacity, maximum oxygen consumption with cardio-respiratory limitation).

5.  Provide the Veteran with a new VA examination to determine the current severity of his service-connected chest scars.  The Veteran's entire claims file must be reviewed by the examiner, and the examiner must specify that all records have been reviewed.  All necessary special studies or tests are to be accomplished.  With regard to each chest scar, the examiner should specifically report whether the scar is superficial, unstable, poorly nourished, with repeated ulceration, and/or tender and painful on objective demonstration.  For VA adjudication purposes, a superficial scar is one not associated with underlying soft tissue damage, and an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  The size, both width and length, of each scar must be measured and reported.  Additionally, the examiner must determine whether there is any nerve damage incurred as a result of each scar.  If so, the examiner must identify the damaged nerve and state the severity of the nerve impairment.

6.  Provide the Veteran with a VA examination to determine the etiology of his bilateral knee disorders and lumbar spine disorder.  The Veteran's claims file, all electronic records, and a copy of this Remand must be reviewed by the examiner, and the examiner must state that this evidence was reviewed in the examination report.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon a complete review of the evidence of record, to include the Veteran's competent lay statements of bilateral knee and lumbar spine symptoms during service and since service discharge, the VA examiner must provide opinions as to:

* Whether it is at least as likely as not (a 50 percent probability or greater) that a right and/or left knee disorder, demonstrated during or proximate to the appeal period, is directly related to his active duty service; 

* Whether it is at least as likely as not that a lumbar spine disorder, demonstrated during or proximate to the appeal period, was caused or incurred by his active duty service.  

The VA examiner must consider and discuss the Veteran's lay statements regarding the knee and back symptoms that he experienced during service and since service discharge in the opinion provided.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

7.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  After the requested medical opinions have been provided, the RO must review the medical reports to ensure that they are in complete compliance with the directives of this remand.  Any deficient medical report must be returned to the examiner, and the RO must implement corrective procedures at once.

9.  The RO must then re-adjudicate the Veteran's claims on appeal, other than entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  

10.  Thereafter, forward the Veteran's claims folder to a VA clinician for review and to provide an opinion as to whether it is at least as likely as not that the functional impairment resulting from the Veteran's service-connected disability, considered in combination, is sufficient to render him unable to engage in substantially gainful employment consist with his education and occupational experience.  (Nonservice-connected disabilities are not for consideration in this regard.)  If the reviewing clinician deems additional examination of the Veteran is necessary to render the requested opinion, such examination should be scheduled.  Complete rationale must be provided for the opinion proffered.  

10.  Following completion of the above, readjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


